Citation Nr: 0123003	
Decision Date: 09/21/01    Archive Date: 09/24/01

DOCKET NO.  00-05 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire



THE ISSUE

Entitlement to service connection for a dental condition for 
the purpose of obtaining VA outpatient dental treatment.



WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from July 1971 to July 1995.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 1999 decision by the VA Medical Center (VAMC) 
in Manchester, New Hampshire, that denied VA outpatient 
dental treatment for residuals of periodontal disease.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107) (West Supp. 2001) redefined 
VA's duty to assist the veteran in the development of a 
claim.  VA regulations for the implementation of the VCAA 
were published in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  In this case, there is 
additional VA duty to assist the veteran in the development 
of his claim for VA outpatient dental treatment.

The record shows that the veteran has a VA vocational and 
rehabilitation file.  Those records have not been associated 
with the appellate record, and they should be.

A September 1996 RO dental sheet granted service connection 
for periodontal disease under the provisions of 38 C.F.R. 
§ 3.382(c).  At that time, the provisions of 38 C.F.R. 
§ 4.149 provided for service connection of periodontal 
disease for the purpose of determining eligibility for VA 
outpatient dental treatment.  The provisions of 38 C.F.R. 
§§ 3.382 and 4.149 were removed from 38 C.F.R. and the 
provisions of 38 C.F.R. § 3.381 (2000) were revised to 
clarify requirements for service connection of certain dental 
conditions for treatment purposes if they are shown in 
service after a period of 180 days.  64 Fed. Reg. 30392-30393 
(June 8, 1999).  Periodontal disease may be considered 
service-connected solely for the purpose of establishing 
dental treatment as provided by the provisions of 38 C.F.R. 
§ 17.161, previously 17.123, (2000).  Class V eligibility for 
outpatient dental treatment under 38 C.F.R. § 17.161 is for a 
veteran who is participating in a rehabilitation under 
38 U.S.C.A. Chapter 31 and who is medically determined to be 
in need of dental service for the reasons enumerated in 
38 C.F.R. § 17.47 (2000).  A VAMC document dated in December 
1999 indicates that the veteran's Chapter 31 eligibility 
expired on May 11, 1998, but the overall evidence of record 
is unclear on this matter.

The veteran testified before the undersigned at a video 
conference in July 2001 to the effect that he received VA 
outpatient dental treatment while participating in a VA 
vocational rehabilitation program that was suddenly 
terminated.  He also testified to the effect that he had loss 
of teeth and bone, and gum problems that were residuals of 
periodontal disease in service.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should advise the veteran of 
the evidence needed to substantiate his 
claim for VA outpatient dental treatment.  
The RO should assist him in obtaining any 
relevant evidence.

2.  The RO should associate the veteran's 
VA vocational rehabilitation file and 
counseling records with the appellate 
record.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in the VCAA and the regulatory 
revisions in 66 Fed. Reg. 45620 (Aug. 29, 
2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)) are completed.

4.  After the above development, the VAMC 
in Manchester, New Hampshire, should 
review the veteran's claim for VA 
outpatient dental treatment for residuals 
of periodontal disease, including loss of 
teeth and bone, and gum problems under 
the provisions of 38 C.F.R. § 17.161, 
including Class V eligibility.  If action 
remains adverse to the veteran, an 
appropriate supplemental statement of the 
case should be sent to him.  He should be 
afforded an opportunity to respond to the 
supplemental statement of the case before 
the file is returned to the Board.


The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



